Exhibit 10.1


CONSULTING AGREEMENT
AGREEMENT by and between comScore, Inc. (the “Company”) and Susan Riley
(“Consultant”), dated as of March 25, 2018. The parties agree as follows:
1.    Engagement. The Company hereby engages Consultant and Consultant hereby
accepts such engagement, as an independent contractor, to provide certain
consulting services.
2.    Consulting Period. The “Consulting Period” means the period beginning on
April 1, 2018 and ending on December 31, 2018, unless terminated earlier
pursuant to any of the termination provisions contained in Section 7.
3.    Consulting Duties. (a) Consultant agrees to make herself available and
serve as a resource to the Company (the “Services”) as may from time to time be
requested by the Company’s Board of Directors. As a part of the Services,
Consultant agrees to provide reasonable cooperation and assistance to the
Company and its Board of Directors or any committees thereof in any formal or
informal investigation into, or litigation involving, matters which Consultant
has relevant knowledge to the extent reasonably requested. Consultant agrees to
make herself available for interviews and meetings regarding any such matters at
times that are reasonable.
(b) During the Consulting Period, Consultant agrees to devote such time as may
be reasonably necessary to discharge the duties assigned to Consultant hereunder
and to use Consultant’s reasonable best efforts to perform faithfully and
efficiently such duties.
(c)    During the Consulting Period, Consultant may work for or provide
consulting or advisory services to any individual or business, unless such
engagement or assignment would violate any duty or obligation owed by Consultant
to the Company hereunder or under any other written agreement.
4.    Status of Consultant. The parties understand and acknowledge that
Consultant is acting as an independent contractor providing services in her
capacity as Consultant. The parties acknowledge that Contractor is not an
employee, agent, partner or joint venturer of the Company and has no authority
whatsoever to bind the Company to any contract or other obligations or to make
any representations on behalf of the Company except in connection with her
performance of the Services set forth in Section 3. The parties acknowledge that
the Services provided under this Agreement are non-exclusive and that Consultant
may provide similar consulting services to other parties subject to Section 3.
The parties agree that Consultant will have discretion to determine the method,
details, and means of performing the Services to be carried out for the Company.
The parties agree that the Company retains the right to set the time deadlines,
to determine the specific projects for which Consultant shall provide Services,
to determine the priority of projects for which Consultant shall provide
Services, to specify financial constraints, and to exercise a power of
acceptance over the results of the Services performed by Consultant to ensure
satisfactory performance.
5.    Consulting Fees. (a) During the Consulting Period, the Company will pay
Consultant a monthly consulting fee ("Consulting Fee") of $33,500.00, which fee
shall be due and payable by the fifth day of the month in which the Services are
to be provided. Consultant agrees




--------------------------------------------------------------------------------





that if this Agreement is terminated during any month for which the monthly
Consulting Fee has already been paid to Consultant, Consultant will return any
such portion of the monthly Consulting Fee which exceeds a pro-rated amount of
the monthly Consulting Fee based on the number of days in the month for which
Consultant provided the Services divided by the number of days in the month.
Consultant agrees to deliver a Form W-9 to the Company before any Consulting Fee
will be paid. In addition, the Company will reimburse Consultant for all
reasonable and necessary business expenses required to perform the Services
provided to the Company under this Agreement, in accordance with the Company's
standard procedures and policies regarding reimbursable business expenses.
(b) The parties agree that in lieu of the grant of an equity award to Consultant
of a number of restricted stock units equal to $250,000 divided by $30.05 (the
closing market price of the Company’s common stock on November 7, 2017), which
was intended to serve as compensation for Consultant’s service as a non-employee
director during the 2017-2018 term, the Company will grant to Consultant an
equity award of an equivalent number of fully vested shares of the Company’s
common stock as promptly as practicable when the Company is able to make such
grant without violating the rules and regulations of the Securities and Exchange
Commission or any other applicable rules and regulations and the terms and
conditions of any applicable equity plan of the Company. The Company will
deliver such shares without further delay in a manner that complies with, or is
exempt from, Section 409A of the Internal Revenue Code of 1986, as amended.
(c) The Company will promptly pay to Consultant all amounts otherwise due and
owing to Consultant. Consultant shall not receive any compensation, payments, or
benefits from the Company in addition to that described in this Section 5,
unless the Company in its sole discretion decides otherwise.
6.    No Employee Benefits. Consultant hereby acknowledges that her relationship
with the Company pursuant to this Agreement entitles her only to the payment for
Services as specified in Section 5 and in no way entitles her to any benefits
from the Company or from any benefit plan maintained by the Company for its
employees.
7.    Termination of Consulting Period. The Consulting Period shall terminate
immediately upon the occurrence of any of the following events:
(a) The reasonable, good faith determination by the Company that Consultant has
failed in any material respect to carry out the Services under this Agreement,
provided that the Company provides Consultant with 10 days’ written notice prior
to terminating this Agreement pursuant to this Section 7(a) and Consultant has
not cured such failure within the 10-day period; or
(b) Upon the death of Consultant.
8.    Confidential Information. (a) Consultant shall hold in a fiduciary
capacity, for the benefit of the Company, all secret or confidential
information, knowledge or data relating to the Company (including, without
limitation, any non-public information that relates to the actual or anticipated
business or research or development of the Company, technical data, trade
secrets or know-how, including, but not limited to, research, product plans or
other information regarding the




--------------------------------------------------------------------------------





Company’s products or services and markets therefor, customer lists and
customers (including, but not limited to, customers of the Company on whom
Consultant calls or with whom Consultant becomes acquainted with during the term
of this Agreement), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
panel recruitment, maintenance and operation, marketing, finances or other
business information) that Consultant obtains during the Consulting Period that
is not public knowledge (other than as a result of Consultant’s violation of
this Section 8(a)) (“Confidential Information”). For the purposes of this
Section 8(a), information shall not be deemed to be publicly available merely
because it is embraced by general disclosures or because individual features or
combinations thereof are publicly available. Consultant shall not communicate,
divulge or disseminate Confidential Information at any time during the
Consulting Period except with the prior written consent of the Company, or as
otherwise required by law or legal process. All records, files, memoranda,
reports, customer lists, drawings, plans, documents and the like that Consultant
uses, prepares or comes into contact with during the course of the Consulting
Period shall remain the sole property of the Company and shall be turned over to
the Company, as applicable, upon termination of the Consulting Period. The
Company agrees that it will use its best efforts to refrain from providing
Consultant with material, non-public Confidential Information without the prior
written approval of the General Counsel of the Company.
(b) Consultant acknowledges and agrees that: (i) the purpose of the foregoing
covenants is to protect the goodwill, trade secrets and other Confidential
Information of the Company; (ii) because of the nature of the businesses in
which the Company is engaged and because of the nature of the Confidential
Information to which Consultant has access, it would be impractical and
excessively difficult to determine the actual damages of the Company in the
event Consultant breached any of the covenants of this Section 8; and (iii)
remedies at law (such as monetary damages) for any breach of Consultant’s
obligations under this Section 8 would be inadequate. Consultant therefore
agrees and consents that if she commits any breach of a covenant under this
Section 8 or threatens to commit any such breach, the Company shall have the
right (in addition to, and not in lieu of, any other right or remedy that may be
available to it) to temporary and permanent injunctive relief from a court of
competent jurisdiction, without posting any bond or other security and without
the necessity of proof of actual damage. With respect to any provision of this
Section 8 finally determined by a court of competent jurisdiction to be
unenforceable, Consultant and the Company hereby agree that such court shall
have jurisdiction to reform this Agreement or any provision hereof so that it is
enforceable to the maximum extent permitted by law, and the parties agree to
abide by such court’s determination. If any of the covenants of this Section 8
are determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company’s right
to enforce any such covenant in any other jurisdiction.
(c) Consultant acknowledges and agrees that all Company property, whether or not
maintained in “hard-copy” or electronic/magnetic form (including disks and
computer drives), provided to or made available to Consultant including but not
limited to the Company’s existing or potential clients or employees and the
Company’s business and its operation shall be the Company’s property, and shall
be delivered to the Company or, at the Company’s option, destroyed immediately
upon termination or expiration of this Agreement or request by the Company.




--------------------------------------------------------------------------------





9.    Non-Disparagement. From and after the execution date of this Agreement and
continuing beyond the expiration or termination of this Agreement, the Company
agrees that it will direct its executive officers to refrain (and that the
Company will use its reasonable best efforts to cause the Company’s directors to
refrain) from making any statement(s) that disparage Consultant, and Consultant
agrees to refrain from making any statement(s) that disparage the Company, its
directors or executive officers. Nothing in this Agreement should be construed
to limit Consultant from (i) complying with any valid subpoena or court order
(about which Consultant shall provide the Company with prompt notice, a copy of
the subpoena or court order, and a transcript of any testimony, all to the
maximum extent permitted by applicable law or policy); (ii) cooperating with any
government investigation; (iii) voluntarily communicating, without notice to or
approval by the Company, with any government agency regarding a potential
violation of any law or regulation; (iv) cooperating with any reasonable
requests by the Company; or (v) responding to statements made about her that
Consultant reasonably believes to be untruthful or defending herself in
connection with any litigation or investigation. Similarly, nothing in this
Agreement should be construed to limit the Company or any of its directors,
officers or employees from (a) complying with any valid subpoena or court order;
(b) making statements that it concludes in good faith after consultation with
counsel (i) are appropriate in filings, releases, and other documents prepared
in connection with applicable securities laws or (ii) may otherwise be required
under any other applicable law; (c) conducting in good faith investigations or
inquiries regarding any potential violation of law; (d) communicating with any
government agency; or (e) responding to untruthful statements made about them or
defending themselves in connection with any litigation or investigation.
10.    Indemnification. During the Consulting Period, Consultant and the Company
agree that the Indemnification Agreement executed by Consultant shall apply to
the Services provided under this Agreement as if she were an officer, director,
employee or agent of the Company.
11.    Successors. (a) This Agreement is personal to Consultant and, without the
prior written consent of the Company, shall not be assignable by Consultant.
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
12.    Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of Virginia, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.
(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:




--------------------------------------------------------------------------------







If to the Consultant:


Susan Riley
Address on File


with a copy to:


Susan Riley
Address on File


If to the Company:
comScore, Inc.
Attention: General Counsel
11950 Democracy Drive, Suite 600
Reston, VA 20190
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressees.
(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
(d) The parties acknowledge and agree that the Consulting Fees for services
during the Consulting Period will be rendered by Consultant as an independent
contractor rather than an employee, and that Consultant will therefore be solely
responsible for paying all taxes with respect to her compensation for such
services. The parties agree to report and treat for tax and other purposes that
the services and income therefrom are as an independent contractor and not as an
employee. Consultant acknowledges and agrees that she shall indemnify the
Company and hold the Company harmless for any tax liability (including any
penalties and/or attorneys’ fees) incurred by Consultant as a result of the
payments described herein. Consultant further acknowledges and agrees that the
Company is not undertaking to advise her with respect to any tax consequences of
these payments, and that she is solely responsible for determining those
consequences and satisfying all applicable tax obligations resulting from these
payments.
(e) Consultant’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Consultant or
the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.




--------------------------------------------------------------------------------





(f) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument. To be clear, this Agreement shall not be effective until the
date upon which both Parties have signed at least one counterpart, whichever is
later.


[Signature page follows]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Consultant has hereunto set Consultant’s hand and, pursuant
to due authorization, the Company has caused this Agreement to be executed in
its name on its behalf, all as of the date first written above.


COMSCORE, INC.


By:
/s/ Carol DiBattiste
 
 
 
Name: Carol DiBattiste
 
Title: General Counsel & Chief Compliance, Privacy and People Officer
 





CONSULTANT


By:
/s/ Susan J. Riley
 
 
 
Name: Susan Riley





